Title: [Diary entry: 17 June 1785]
From: Washington, George
To: 

 Friday 17th. Mercury at 80 in the Morning—84 at Noon and 83 at Night. Between 4 & 5 Oclock it was at 85. Westerly Wind in the forenoon & So. Wt. afterwards with rumbling thunder at a distance & some appearances of rain—but none fell near this. Cut down the Weeds in the ground which had been sowed with Clover & Orchard Grass Seeds in the Inclosure adjoining H[ome] H[ouse]—as also those in the orchard Grass in the South Circle by the Gate, which had got high where the ground was strong & was about to Seed. The Catalpa Trees were pretty generally displaying their Blossoms; & Chesnut also. Mr. Geo. A. Washington went up to Alexandria to Dinner & returned in the Afternoon.